DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to claims 1-6, in the reply filed on 10/3/22 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/22.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases which can be implied (i.e. “the systems and methods disclosed herein comprise…”) and because it includes legal phraseology (i.e. comprise/comprising).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, a comma (,) should be added between the words “pad” and “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al (US 7458376) in view of Shaffer et al (US 2715902).
With respect to claim 1, Aboul-Hosn discloses a system (assembly 350 shown i.e. in fig 3 which is comprised of drape 10 and panel 70; col 6 lines 49-51) comprising: an absorbent pad (drape 10 which includes a layer 12 of absorbent material – col 5 lines 34-37; fig 5); at least one perforation formed in the absorbent pad (perforations 41 which are disposed in drape 10 – col 5 lines 11-14) the at least one perforation configured to fit a medical device (a user tears perforations 41 to open aperture 25 which is configured for passage of a surgical device therethrough – col 4 lines 48-51, col 5 lines 11-14).
Aboul-Hosn does not, however, disclose at least one drape flap attached to an end of the absorbent pad.
	Shaffer, however, teaches a drape which consists of a sheet of material having a pair of end flaps adapted to cover the legs of a patient (col 1 line 68 – col 2 line 5; flaps 6 and 7 attached to edge 5 of drape 1 as shown in figs 1-3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one drape flap to an end of the drape 10 of Aboul-Hosn, like the flaps 6 and 7 are attached to the end of drape 1 of Shaffer, in order to provide a configuration which is capable of use to cover the legs of patient as taught by Shaffer.
With respect to claim 2, Aboul-Hosn in view of Shaffer discloses the system substantially as claimed (see rejection of claim 1) and Aboul-Hosn also discloses that the absorbent pad (drape 10) further comprises: a top layer (first layer 11; fig 5) and a bottom layer (third layer 13; fig 5); and an absorbent layer (second layer 12; col 5 lines 35-37) contained between the top layer and the bottom layer (as shown in fig 5).
With respect to claim 3, Aboul-Hosn in view of Shaffer discloses the system substantially as claimed (see rejection of claim 2) and Aboul-Hosn also discloses that the top layer further comprises: a permeable material (col 5 lines 34-35).
With respect to claim 4, Aboul-Hosn in view of Shaffer discloses the system substantially as claimed (see rejection of claim 2) and Aboul-Hosn also discloses that the absorbent layer (12) further comprises an absorbent material (col 5 lines 35-37).

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al (US 7458376) in view of Shaffer et al (US 2715902) and further in view of Phillips (WO 2018/041805 A1).
With respect to claim 4, Aboul-Hosn in view of Shaffer discloses the system substantially as claimed (see rejection of claim 2) but does not disclose that the absorbent layer comprises a network of fluidic channels. 
	Phillips teaches an absorbent layer (drainage layer which is configured to absorb peritoneal fluid – para [0054]) which comprises a network of fluidic channels (the porous foam structure is configured to “channel fluid” so it can be drawn into a conduit via negative pressure – para [0054]; thus, the layer is interpreted as having a network of fluidic channels in order to be capable of channeling fluid as disclosed). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the absorbent layer in the device of Aboul-Hosn in view of Shaffer with the absorbent drainage layer 500 which includes a network of fluidic channels in Phillips in order to facilitate removal of fluid from a wound site to thereby assist with wound healing.	
With respect to claim 5, Aboul-Hosn in view of Shaffer and further in view of Phillips discloses the system substantially as claimed (see rejection of claim 4) and Phillips further teaches a drain (conduit 112; see i.e. fig 57) connected to the network of fluidic channels (para [0045-0047]; the drainage layer channels fluid that is drawn into the conduit via negative pressure – para [0054]; thus, the conduit is interpreted as being fluidly connected to the channels within the drainage layer in order to channel fluid as disclosed). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a drain as taught by Phillips to the device of Aboul-Hosn in view of Shaffer and further in view of Phillips such that the drain is connected to the network of fluidic channels as in Phillips in order to facilitate removal of fluid from a wound site to thereby assist with wound healing.
With respect to claim 6, Aboul-Hosn in view of Shaffer and further in view of Phillips discloses the system substantially as claimed (see rejection of claim 5) and Phillips further teaches a connection port (port 113; see i.e. fig 57) associated with the drain (conduit 112; the two elements are connected as shown in fig 57) and configured to engage with a suctioning device (negative pressure source – para [0014,0034,0035;0045]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a connection port as taught by Phillips to the device of Aboul-Hosn in view of Shaffer and further in view of Phillips such that the connection port is associated with the drain and is configured to engage with a suctioning device as in Phillips in order to facilitate removal of fluid from a wound site to thereby assist with wound healing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786